Title: From George Washington to Henry Bouquet, 13 August 1758
From: Washington, George
To: Bouquet, Henry

 

Dr Sir
Camp at Fort Cumberland 13th Augt 1758.

The Waggon’s met with all possible dispatch in loading, but being assurd that the Horses were not able to return till today, I did not Order them of sooner.
My Soldiers Cloathing, unluckily, are sent to this place. if I March that way I shall take them along; with those of that part of the Regiment now under my care, since we are likely to make so late a Campaigne of it.
I sent Orders to Captn Stewart to detach half his Troop under an Officer to you—they are not yet arrivd from the Grass Guard 15 Miles of.
I wish with all my Soul you may continue to find little difficulty in opening your Road—I am certain if you find much, you will not have time for any other Service this Campaigne.
I detachd Captn McKenzie with 4 Officers & 75 Rank and file to way-lay the Road at the great Crossing—from him a Sergeant and 4 Active Woodsmen of my Regiment were to proceed to Fort Du-quesne so that I am in great hopes we shall be able to get some Intelligence of the Enemy’s Strength at that place.
I coud wish most sincerely that our Accts from the Northward were clearer, & more favourable than they appear to be—If you have any Intelligence from Ticonderago I shoud be extreame thankful for the Acct. we have expectd hourly to hear that Louisburg is in Our hands—pray heaven we may not be disappointed at last.
I transmitted your request of Cattle to Mr Walker pr Express—No Tools are yet arrivd from Fort Frederick. nor have we any Minor’s at this place—there were one or two pretty good ones in my own Company—and where that Company is you are the best judge. I am Dr Sir Yr Most Obedt Hble Servt

Go: Washington


P.S. I must beg the favr of you to forward the Inclosd to Majr Lewis, it regards the Cloathg of my Regiment.

